Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 14-16 and 21-37 received on 5/24/2021 have been examined, of which claims 14 is independent.

Specification
The disclosure is objected to because of the following informalities: 

Specification, page 2, line 2, and page 47, line 28, recite “identify a change a MIMO MANET”, which appears to be typographical error for “identify a change in a MIMO MANET” or “identify a change of a MIMO MANET”.

Page 46, line 11-12 recite “degree constrain”, which appears to be typographical error for “degree constraint”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “identification component configured to identify” and “management component configured to manage” in claim 14, 21-26, 29-37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 14-16, 22, 26, 31, 35 are objected to because of the following informalities:  

Claim 14 recites “identify a change a MIMO MANET”, which appears to be typographical error for “identify a change in a MIMO MANET” or “identify a change of a MIMO MANET”. 

Claim 15 recites “the loss of an element” and claim 16 recites “the addition of an element”, which has lack of antecedent basis in claims. 
 
Claims 26 and 35 recite “where to manage routing the management component performs routing based, at least in part, on a result of the MIMO calculation set”, which does not end with comma. The previous limitation ending in “MIMO protocols for the first traffic flow matrix; and” appears to have “and” that is redundant in claim. 
 
Claims 22 and 31 recite “degree constrain”, which appears to be typographical error for “degree constraint”.  

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 and 34-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
 Claims 25-26, 34-35, each recites “the MIMO MANET node set”, which has lack of antecedent basis in claim and is preceded by “a MANTET node set”. For proper antecedent basis and in view of claim 21, the examiner suggests to amend the claims for the first limitation with “a MIMO MANTET node set”. Claims 27-29, 36-37 are rejected based on dependency. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cleveland et al. (US 20070053295) 

 Regarding claim 14, Cleveland teaches a system (network 100, fig 1A-B; process of fig 2), that is at least partially hardware (Para 13: network 100 with MIMO antenna enabled at each node, fig 1A-B), comprising: 
an identification component (Para 17: a controller scheduling use of radio resources between neighboring nodes) configured to identify a change a multiple-input, multiple- output (MIMO) multi-hop mobile ad hoc network (MANET) (Para 27: a determination is first made of whether any neighboring nodes have been discovered (step 202), this step may also be used by the process to remove entries from the global and local routing tables that correspond to any node(s) that are no longer detected by the subject node; Para 13: fig 1a-1b show network 100 which include MIMO enabled nodes and nodes depict MANET); and 
a management component (Para 17: a controller providing optimal routing including optimized backhaul traffic) configured to manage routing in the MIMO MANET in response to the change (Para 27: if new node discovered, the global routing table is updated with additional entries (step 203) to add the new node as a destination, if appropriate, and to insert next hop and number of hops information into entries for existing destination nodes. The local routing table is also updated to at least identify the number of possible streams between the subject node and the new neighboring node. This step may also be used by the process to remove entries from the global and local routing tables that correspond to any node(s) that are no longer detected by the subject node; Para 13: fig 1a-1b show network 100 which include MIMO enabled nodes and nodes depict MANET).

 Regarding claim 15, Cleveland further teaches where the change is the loss of an element of the MIMO MANET (Para 27: this step may also be used by the process to remove entries from the global and local routing tables that correspond to any node(s) that are no longer detected by the subject node; Para 13: fig 1a-1b show network 100 which include MIMO enabled nodes and nodes depict MANET).

 Regarding claim 16, Cleveland further teaches where the change is the addition of an element to the MIMO MANET (Para 27: a determination is first made of whether any neighboring nodes have been discovered (step 202); Para 13: fig 1a-1b show network 100 which include MIMO enabled nodes and nodes depict MANET).

Allowable Subject Matter
Claim 21-24, 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 25-29, 34-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/13/2022